

Exhibit 10.08

FIRST AMENDMENT TO LEASE
(1400 N. McDowell Blvd.)






THIS FIRST AMENDMENT TO LEASE (this “Amendment”) dated as of January 12, 2012,
is entered into between SEQUOIA CENTER LLC, a California limited liability
company (“Landlord”) and ENPHASE ENERGY, INC., a Delaware corporation
(“Tenant”).


THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:


A. Landlord and Tenant previously entered into that certain Redwood Business
Park NNN Lease dated as of June 3, 2011 (together with all exhibits thereto, the
“Lease”) pursuant to which Tenant leases from Landlord the first floor of the
building commonly known as 1400 N. McDowell Boulevard, Petaluma, California.
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Lease (including the Work Letter Agreement attached as Exhibit B
thereto) in connection therewith.


B. Landlord and Tenant desire to make certain changes to the Lease as further
provided herein.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:


1. Estimated Commencement Date. The Estimated Commencement Date is hereby
extended to April 10, 2012. Tenant acknowledges that Landlord may deliver the
Premises to Tenant in the condition required by the Lease prior to the Estimated
Commencement Date, and that in such event the Commencement Date shall occur
prior to the Estimated Commencement Date on the date the Premises are
Substantially Completed as defined in Section 13 of the Work Letter Agreement.


2. Approved Working Drawings. Landlord and Tenant hereby agree that the Working
Drawings listed on Schedule 1 attached hereto shall be deemed the “Approved
Working Drawings” under Section 2 of the Work Letter Agreement. Tenant shall
either (a) modify the Approved Working Drawings to restore the roof access that
would be eliminated per the Approved Working Drawings, or (b) install roof
walking pads as reasonably determined by Landlord to allow full roof access from
other access points, with such changes constituting a Tenant requested Change
Order at Tenant's sole cost. Landlord shall have the right to direct changes to
the Approved Working Drawings to effectuate the Change Order Requests listed on
Exhibit C (the "COR's"). Such changes shall be subject to Tenant's approval,
which shall not be unreasonably withheld, conditioned or delayed. Such changes
directed by Landlord shall not constitute Tenant requested Change Orders. By way
of example, Landlord shall specify the mesh material

1

--------------------------------------------------------------------------------





contemplated in COR No. 31, and Tenant may suggest alternative materials but may
not require a material that does not result in the savings contemplated in COR
No. 31 .


3. Approved Budget. This Section 3 of this Amendment replaces and supersedes
Section .3 of the Work Letter Agreement with respect to Tenant's budget approval
for the Tenant Improvements to be constructed in the Premises, but the mechanism
set forth in Section 3 of the Work Letter Agreement shall apply with respect to
the construction of Tenant Improvements in the Expansion Space in the event
Tenant exercises its expansion rights pursuant to Section 24 of the Lease.
Tenant hereby approves the Tenant Improvement Summary attached hereto as Exhibit
A (the “Approved Budget”), which is based on the Proposal from Vila Construction
dated November 16, 2011 attached hereto as Exhibit B and the Approved Working
Drawings referenced therein, as modified by the COR's (as so modified, the
“Contractor Proposal”). In no event shall Tenant's Contribution (defined below)
be increased because the Tenant Improvement Summary attached hereto as Exhibit A
failed to include an item expressly and unambiguously required in the Approved
Working Drawings, as modified by the COR's. For the purposes of clarity, the
parties hereby agree that the Approved Working Drawings did not expressly and
unambiguously require a water proofing membrane on the concrete slab on the
first floor. The Approved Budget applies to the Premises as well as an
additional 72,000 square feet of space located in the adjacent building having
an address of 1420 N. McDowell Boulevard, Petaluma, California (the “Neighboring
Building”).


4. Tenant Payment for Tenant Improvements. This Section 4 of this Amendment
replaces and supersedes Section 6 of the Work Letter Agreement with respect to
Tenant’s payment for Tenant Improvements to be constructed in the Premises, but
the mechanism set forth in Section 6 of the Work Letter Agreement shall apply
with respect to the construction of Tenant Improvements in the Expansion Space
in the event Tenant exercises its expansion rights pursuant to Section 24 of the
Lease. Tenant shall pay to Landlord $381,840.55, which represents Tenant's
contribution to the portion of the Tenant Improvements described in the Approved
Working Drawings and the COR's applicable to the Premises (i.e., 25% X
$l,527,362.21) as more particularly set forth in the Approved Budget ("Tenant's
Contribution"). Tenant shall pay such amount on the following schedule: 50% upon
the mutual execution and delivery of this Amendment, 25% within ten (10) days
following the delivery of the second and third floors of the Neighboring
Building to Tenant in the condition required by the lease between Landlord and
Tenant governing the Neighboring Building, and 25% within ten (10) days
following the delivery of the Premises to Tenant in the condition required by
the Lease. Notwithstanding anything to the contrary contained in the Work Letter
Agreement, Landlord shall be responsible for any and all costs to perform such
work in excess of Tenant's Contribution; provided (a) that (i) any changes by
Tenant to the Approved Working Drawings or the COR's listed in Exhibit C,
including without limitation changes contemplated in change order requests
previously approved by Tenant but not included in the COR's listed in Exhibit C,
and (ii) any additional costs resulting from errors or omissions in the Approved
Working Drawings, shall constitute Change Orders per Section 8 of the Work
Letter Agreement, and (b) that Tenant shall be solely responsible for the cost
of procuring and installing any trade fixtures, equipment,

2

--------------------------------------------------------------------------------





appliances, furniture, furnishings, telephone or computer equipment or wiring or
other personal property. As provided in Section 9 of the Work Letter Agreement,
all delays in Substantial Completion of the Tenant Improvements beyond the
Estimated Commencement Date caused by Tenant requested Change Orders (including
Change Orders resulting from errors or omissions in the Approved Working
Drawings) shall constitute Tenant Delays. Notwithstanding the foregoing,
Landlord shall be responsible for delays and costs resulting from an error or
omission in the Approved Working Drawings that both (A) would not have been
avoided by a licensed architect applying the standard of care customary in the
industry, and (B) Vila Construction, applying the standard of care customary in
the industry, should have nonetheless taken into account when preparing the
estimate reflected in the Approved Budget. As an example, the following omission
in the COR's would be the responsibility of Landlord: COR No. 12 calls for the
removal of perimeter column drywall encasements, which resulted in exposure of
the window side of the columns to daylight. Due to the opaque quality of glass
and the original condition of the drywall encasement having a dark paint finish,
this condition was not contemplated by Axia as warranting application of finish
paint to that side of the columns despite Axia exercising customary care in the
industry with respect to such encasement removal. When direct daylight is
applied, however, the columns are somewhat apparent from the exterior, and Vila
Construction, exercising customary care in estimating the cost of COR No. 12,
should have included (and did include) the painting of the backside of the
columns. Haley Recio, Matt Rudie, Russ Sweeney and Paul Nahi shall have
authority to approve Change Orders and any Change Order approved in writing or
by email by any such representative shall be binding upon Tenant. As an
accommodation to Tenant, Landlord shall require payment for Change Orders for
which Tenant is responsible within five (5) days following Tenant's notice to
proceed with a Change Order rather than requiring prepayment as previously
required by the Work Letter Agreement.


5. Toilet Partitions. Notwithstanding the allocation of responsibilities for
costs set forth in Section 4 above, Landlord and Tenant agree that so long as
Tenant does not make any improvements or other modifications to the restrooms
serving the Premises, Landlord shall be responsible, at its sole cost, for all
work in the restrooms required by the City of Petaluma to comply with the
Americans with Disabilities Act (the "ADA"). If Tenant elects to make any
improvements or other modifications to the restrooms that trigger any work to
comply with ADA, such work shall constitute a Change Order at Tenant's sole
cost.


6. Additional Drawings. On December 15, 2011, Tenant delivered to Landlord
drawings and specifications dated December 13, 2011 prepared by Axia Architects
(the "December 13 Drawings"), subject to review and approval by Landlord in
accordance with Section 2 of the Work Letter Agreement. Tenant acknowledges
that, subject to Landlord's timely compliance with the provisions of the Work
Letter Agreement requiring Landlord to respond to drawings and specifications
submitted for approval, any delays in Substantial Completion of the Tenant
Improvements beyond the Estimated Commencement Date caused by any changes from
the Approved Working Drawings or COR's that are required in the December 13
Drawings or caused by errors or omissions in either the Approved Working
Drawings or the December 13 Drawings

3

--------------------------------------------------------------------------------





shall constitute Tenant requested Change Orders as more fully set forth in
Section 4 above.


7. Tenant Payment for Delay. Landlord and Tenant disagree as to who is
responsible for the delay in the Estimated Commencement Date referenced in
Section 1 above. Without either party admitting fault or liability, the parties
have agreed to resolve such disagreement by Tenant paying to Landlord $88,199.01
concurrently with the execution and delivery of this Amendment. Such amount
represents fifty percent (50%) of the rent that would have been payable under
the Lease had the Commencement Date occurred on the original Estimated
Commencement Date of November 1, 2012 rather than on the revised Estimated
Commencement Date. Such calculation is set forth in Exhibit D. Tenant
acknowledges that such payment is a fixed amount and shall not be subject to
change if Landlord delivers the Premises to Tenant prior to the Estimated
Commencement Date.


8. Tenant Payment of Advanced Base Rent. Tenant was required under Section 4.1
of the Lease to pay $26,400 in Advanced Base Rent concurrently with the mutual
execution and delivery of the Lease, but through an oversight did not pay such
Advanced Base Rent to Landlord until January 6, 2012, and Landlord hereby
accepts such payment and waives any default in connection with such late
payment.


9. Phased Termination of 201 1st Street Lease. At the time the Lease was
executed, the parties anticipated Tenant relocating from its premises at 201
First Street in Petaluma, California (the “201 First Street Premises”) to the
Premises and the Neighboring Building all at one time. With the staggered
delivery of the Premises and portions of the Neighboring Building now
anticipated, the parties anticipate Tenant moving from the 201 First Street
Premises in two phases. Accordingly, Landlord shall, if requested by Tenant,
deliver the termination agreement described in Section 3.1 of the Lease with
respect to discrete portions of the 201 First Street Premises rather than the
entire 201 First Street Premises. Portions of the 201 First Street Premises
requested for termination shall be readily leasable to third parties with direct
access to the common areas of the 201 First Street building and without the need
for any demising walls. In the event that Landlord shall delay delivery of a
fully executed termination agreement, Landlord shall pay Tenant's rent for the
applicable portion of the 201 First Street Premises directly to the owner of
such Premises on a day for day basis for each day Landlord's failure to deliver
the termination agreement continues.


10. Condition Precedent. Tenant making the payments required upon execution of
this Amendment in Sections 4 and 7 above is a condition precedent to the
effectiveness of this Amendment, and this Amendment shall be of no force or
effect if such payments are not delivered by Tenant concurrently with Landlord's
delivery to Tenant of a fully executed original of this Amendment.


11. Entire Agreement. This Amendment represents the entire understanding between
Landlord and Tenant concerning the subject matter hereof, and there are no
understandings or agreements between them relating to the Lease or the Premises
not set forth in writing and signed by the parties hereto. No party hereto has

4

--------------------------------------------------------------------------------





relied upon any representation, warranty or understanding not set forth herein,
either oral or written, as an inducement to enter into this Amendment.


12. Continuing Obligations. Except as expressly set forth to the contrary in
this Amendment, the Lease remains unmodified and in full force and effect. To
the extent of any conflict between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment shall control.










[SIGNATURES ON FOLLOWING PAGE]



5

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


"LANDLORD"
"TENANT"
 
 
 
 
 
 
 
 
 
 
 
 
 
SEQUOIA CENTER LLC,
ENPHASE ENERGY, INC.,
 
 
a California limited liability company
a Delaware corporation
 
 
 
By:
G&W Ventures, LLC,
By:
/s/ Paul Nahi
 
a California limited liability company,
 
Name: Paul Nahi
 
its Manager
 
Its: President/CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew T. White
 
 
 
 
 
Matthew T. White, Manager
 
 
 






6

--------------------------------------------------------------------------------




Schedule 1


LIST OF APPROVED WORKING DRAWINGS


1.
The following sheets by Axia dated September 7, 2011



T1,T2,T3,T4;A1.1,A1.2, A.2.0.1A, A2.0.2A,A2.1 A, A2.2 A, A2.3 A, A4.1 A,
A5.1 A, A.2.0.1B, A2.0.2B, A2.0.3B, A2.0.4B,A2.0.5B, A2.0.6B, A2.0.7B, A2.1
B, A2.2 B, A2.3 B, A3.3 B, A3.4 B, A3.5 B, A4.1 B, A4.2 B, A4.3 B, A4.4 B, A4.5
B, A4.6B, A4.7 B, A4.8 B, A4.9 B, A5.1 B, A5.2 B, A5.3 B, A5.4 B, A8.1, A9.1,
A9.2, A9.3, A9.4, A9.5


2.
The following sheets by ATM Engineering dated August 31, 2011:



S1.1, S2.1, S3.1, S3.2


3.
The following sheets by Indoor Environmental Services dated August 31, 2011:



M0.1, M0.2, M0.3, M0.4, M1.1A, M1.1B, M1.2A, M1.2B, M1.2A, M1.2B, M1.3A, M1.3B,
M1.4A, M1.4B, M2.1


4.
The following sheets by O’Rourke Electric Inc. dated August 10 2011:



E0.1, E2.1, E3.1, E6.1, E6.3, E6.4, E6.5, E6.6, E6.7, E2.2, E2.3, E2.4, E3.2
E3.3, E3.4, E6.2, E6.8, E6.11


5.
Responses to Requests for Information Nos. 1-10










7

--------------------------------------------------------------------------------




EXHIBIT A
Tenant Improvement Summary
12/15/2011


 
 
 
Enphase
 
 
1400, 1420 N. McDowell Blvd.
Square Foot
96,000


Petaluma, CA 94954
 
 
 
 
 
Description TI Expansion Costs
 
Cost
 
 
 
Tenant Improvements Per Vila’s 11.16.11 Bid Letter
 
$
6,001,417.00


Reductions for Approved COR’s:
 
 
COR’s #: 6,8,9,12,19,21,22,23,24,26,28,31,37,
 
 
38,39,40,41,43,44,45,48,59,62,63
 
$
(457,387.00
)
Addition of “Code Only” Fire Alarm Work per Alternate:
 
$
4,280.00


Total Contact Amount
 
$
5,548,290.00


 
 
 
Less Overlaps from Prior Approvals:
 
 
Ceiling Tile Removal
 
$
(5,000.00
)
Demolition Costs
 
$
113,203.00


Other Adjustments, BSP to Pay:
 
 
Power during construction: BSP to cover expense
 
$
(7,500.00
)
Temporary toilets: BSP to cover expense
 
$
(2,400.00
)
Code only Fire alarm work
 
$
(4,260.00
)
 
 
 
Other:
 
 
BSP to perform landscape screening at transformers on balcony and one exterior
considering unit (note: this cost is NOT included in the Bid Letter; no
adjustment req;d)
 
$
—


EMON system work to be performed as part of future TI’s, 2nd and 3rd floor of
1400 as req’d (Note: this cost is not included in Bid Letter; no adjustment
req’d)
 
$
—


 
 
 
Building Permit Fee - (Assumes no Impact Fees)
 
by Tenant


CM Fee
 
waived


1400 Handicap Parking Improvements - to be charged to
 
 
2nd, 3rd Flr. TI Allowance
 
$
—


Structural Engineering Re -Design Proposal - Chiller
 
$
2,700.00


Total Costs, This Summary
 
$
5,418,627.00


 
 
 
Prior Authorizations:
 
 
10.20.11 1400 Demo, excl. Ceiling Tile Removal Direct Costs
 
 
Plan Check Fee
 
 
Furniture Mock Up Costs
 
 
7.19.11 Ceiling Tile Removal/Slab Moisture Tests
 
 
7.15.11 MEP Coordinator & Structural Engineer
 
 
7.28.11 Demo for 1420, excluding Cell Tile Removal Costs
Approved Separately
 
 
7.28.11 Demo Permit costs, w/o Mark up
 
$
1,216.47


Total TI Costs Approved to Date:
 
$
5,590,821.21


 
 
 
Tenant Improvement Allowance: $40/sf
 
$
3,840,000.00


 
 
 
Amount Over Tenant Improvement Allowance
 
$
1,750,821.21


Agreed Cost Sharing By BSP
 
$
(223,459.00
)
Total Construction and Other Costs Payable
 
$
1,527,326.21




8

--------------------------------------------------------------------------------









9

--------------------------------------------------------------------------------




EXHBIT B


VILA PROPOSAL - 11/16/11


[attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




10

--------------------------------------------------------------------------------




 
Exhibit B
Vila Construction Co.
GENERALCONTRACTORS
590 South 33rd Street Richmond, California 94804
 
Office Phone
 
(510) 236-9111
 
 
 
Fax
Contractor’s
(510) 236-4979
Lic. No. 300454

www.vilaconstruction.com
November16, 2011




Basin Street Properties
1383 North McDowell Blvd., suite 200
Petaluma, CA 94954
Attn: Matt Sherrill




RE: Enphase Tenant Improvement
1400 / 1420 North McDowell
Petaluma, CA


Matt,
The followinq is Our Cost Breakdown for the Enphase Tenant Improvement at
1400/1420 North McDowell Blvd., Petaluma. The costs are based on the
Construction Documents from AXIA Architects, dated 5eptember7, 2011.







11

--------------------------------------------------------------------------------




 
 
 
 
1.
General Conditions
$
173,600.00


 
2.
Demo Work
118,203.00


 
3
Concrete Work
5,940.00


 
4.
Pre Cast Concrete Countertops
65,112.00


*see Line item 34
5.
Structural Steel / Metal Fabrications
164,814.00


 
6.
Carpentry
90,000.00


 
7.
Millwork
77,085.00


 
8.
Wood Veneer Paneling
47,522.00


 
9.
Roof Patching (allowance)
20,000.00


 
10.
Doors, Frames, Hardware
132,768.00


 
11.
Glass/Glazing
264,000.00


 
12.
Glass/ Stainless Steel Railings
80,360.00


 
13.
Accordian Door
19,930.00


 
14.
Gypsum Board
587,917.00


 
15.
Ceramic Tile
65,049.00


 
16.
Acoustical Ceilings
58,995.00


 
17.
Floor Covering
490,385.00


 
18
Painting
163,652.00


 
19.
Whiteboards (backing only)
2,850.00


 
20.
Toilet Partitions/Accesories
29,060.00


 
21.
Projector Mounts
21,688.00


 
22.
Access Floor Repair
20,130.00


 
23.
Signage
by tenant
 
 
 
 
 
 
Page 2
 
 
 
 
 
 
24.
Interior Blinds/Motorized Shades
33,599.00


 
25.
Roof Hatches/Ships Ladders
24,114.00


 
26.
Elevator Upgrades
5,940.00


 
27.
Fire Sprinklers
65,308.00


 
28.
HVAC
981,776.00


 
29.
Hydronic Piping
18,590.00


 
30.
Plumbing
59,205.00


 
31
Electric
1,534,862.00


 
32.
Fire Alarm System
41,095.00


 
33.
Wire Mesh Ceiling
120,248.00


 
34.
Granite Stone, Lobbles & Stairs 1&2
51,336.00


 
 
Sub Total
$
5,635,133.00


 
 
OH & P
366,284.00


 
 
TOTAL LINE ITEMS
$
6,001,417.00


 
 
 
 
 
34.
COR #6
2,205.00


 
35.
COR #8
2,327.00


 
36.
COR #9
7,326.00


 
37.
COR #12
(7,743.00
)
 


12

--------------------------------------------------------------------------------




38.
COR #19
145.00


 
39.
COR #21
—


pending engineering
40
COR #22
—


pending re-design
41.
COR #23
3,972.00


 
42.
COR #24
817.00


 
43.
COR #26
(4,350.00
)
 
44.
COR #28
(134,519.00
)
 
45.
COR #37
(8,288.00
)
 
46.
COR #38
(34,340.00
)
 
47.
COR #39
(18,813.00
)
 
48.
COR #40
(14,377.00
)
 
49.
COR #41
(69,522.00
)
 
50.
COR #43
(35,770.00
)
 
51.
COR #44
(2,455.00
)
 
52.
COR #45
(5,242.00
)
 
53
COR #48
(25,246.00
)
 
53.
COR #59
deducted $12,100 from the electric line item (both bldgs)
54.
COR #63 (allowance)
(4,000.00
)
 
 
Sub Total
$
(339,873.00
)
 
 
OH & P
included
 
 
TOTAL COR’s
$
339,873.00


 
 
 
 
 
 
GRAND TOTAL
$
5,661,544.00


 








13

--------------------------------------------------------------------------------




Page 3


Clarifications & Alternates
1. We do not Include any permit, architectural, or utility company fees.


2. The alternate listed below are Just a few obvious ones. We can review all VE
options in our
meeting.


3. Alternate#1; Per the specification, Install R·11 insulation above the
acoustical ceiling; ADD $6,805.00


4. Alternate #2; Provide and install a FM 200 fire System In the Server Room;
ADD $37,625.00


5. We have not Included changing the wall texture in the exterior stairwells.


6. Electrical Items not Included in above costs, without GC markup;
1.
Restroom lighting over sinks, 1420, allowance
$2,600
 
 
 
2.
Training Room Upgrades
$8,000
 
 
 
3.
Fire alarm system boxes, conduit, & cabling
$55,000

7. Cleaning of the existing mini blinds on the exterior windows is NIC.


8. Alternate #3; Fire alarm check, if required:Add $4,260.00


Respectfully Submitted
VILA CONSTRUCTION COMPANY


Robert P. Vila
Vice President

14

--------------------------------------------------------------------------------




EXHIBIT C


LIST OF CHANGE ORDER REQUESTS


[attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


15

--------------------------------------------------------------------------------






Vila Bld Letter
Line #
 
Accepted
CORs #
Description
COR Cost
 
34
 
6
move sprinkler valves in lobby
2,205.00
 
35
 
8
expose steel beam @ Stairs 3 and 4
2,327.00
remove sheet rock from steel beam and paint steel
36
 
9
sheet rock over small windows at Stair #4
7,326.00
 
37
 
12
Remove sheet rock from exterior columns
(7,743.00)
 
38
 
19
remove sheet rock from inter. Column @wnd floor stair #2
145.00
 
39
 
21
increase air flow at relocated board room
—
pending engineering
40
 
22
rotate sodering area and move against Row A
—
pending re-design
41
 
23
change wall at gridline C @ gridline 2-5 to full height wall
3,972.00
 
42
 
24
Add 230V/50Hz outlet in Engineering Chambers
817.00
 
43
 
26
Remove sheet rock from interior columns
(4,350.00)
 
44
 
28
delete new toilet partitions and tile work
(134,519.00)
This will delete new toilet partitions, replacement of plumbing fixtures and new
tile work. ADA shower will remain
 
 
 
 
 
 
 
 
31
Delete steel mesh ceiling and install grid mesh
(73,748.00)
this will delete the custom metal mesh ceiling and add metal mesh panels in
t-bar grid; new means to support glass wall is required
 
 
 
 
 
 
45
 
37
change roof hatch to manual
(8,288.00)
this changes the roof hatch door (1 only) to a manual operation in lieu of
having an electric motor and switch
 
 
 
 
 
 
46
 
38
change precast concrete counters to p-lam
(34,340.00)
this will delete the precast concrete countertops at restroom replace them with
P-lam
 
 
 
 
 
 
47
 
39
change door hardware to Dorma
(18,813.00)
 
48
 
40
Delete fry reglet and use L metal at sheet rock
(14,377.00)
this will delete the decorative trim at sheet rock locations
 
 
 
 
 
 
49
 
41
Delete steel canopy at Entry
(69,522.00)
 
50
 
43
Delete drywall trim detail at steel bin and metal kickers at exterior walls;run
(35,770.00)
this will delete work shown on Axia SK-1 at perimeter walls
 
 
 
drywall straight up wall behind beam
 
 


16

--------------------------------------------------------------------------------




 
 
 
 
 
 
51
 
44
Paint corridor walls above metal ceiling and eliminate patching of corridor
walls
(2,455.00)
this will eliminate patching of fire caulking and penetrators
52
 
45
change motorized shades to manual
(5,242.00)
this will change the motorized shades at the Training room to manually operated
 
 
 
 
 
 
53
 
48
delete 1 roof latch and ships ladder at 1400
(25,246.00)
this will delete roof access at 1400
53
 
59
cable tray
n/a
deducted $12,100 from the electric line item (both bldgs)
 
 
62
change the fire alarm scope to code minimus
(43,766.00)
 
54
 
63
Add structural steel to roof for chiller
4,000.00
Allowance; add structural steel to roof for chiller paint
 
 
Sub Total
 
(457,387.00)
 
 
 
OH & P
 
included
 
 
 
TOTAL COR’s
 
$(457,387.00)
 


17

--------------------------------------------------------------------------------




EXHIBIT D


Base Rent and CAM


Labs on Ground Floor - 162 day delay/2=81 days


Bldg
Sq. ft
Base Rent
CAM
Rent + Cam per day
Office Base Rent and CAM Owed Now
 
 
 
 
 
 
1,400


24,000


$
1.10


$
0.28


$
1,088.88


$
88,199.01


 
 
 
 
 
 
 
 
Total Rent and CAM Owed
$
88,199.01






18

--------------------------------------------------------------------------------







19